Citation Nr: 1537192	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include due to asbestos and lead paint exposure. 
 
 2. Entitlement to service connection for a lung disability, claimed as scar on the lung, to include due to asbestos and lead paint exposure. 


REPRESENTATION

The Veteran represented by: North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and M.B.



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from February 1974 to March 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2008 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In July 2012, the Veteran and his wife appeared at a hearing before a Veterans Law Judge.  Transcripts of both hearings are associated with the file.  

In June 2015, the Veteran was informed that the Veterans Law Judge who conducted the July 2012 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  He was informed that he had the right to a new hearing.  In correspondence received in July 2015, the Veteran responded that he did not want a new hearing. 

In May 2013 the Board remanded the issues on appeal for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the issuance of the April 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence consisting of VA treatment records, in May 2015 without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, as his claims are being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a brain tumor and a scar on his lung due to his military service, specifically, due to asbestos exposure and lead paint exposure.  

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In May 2013, the Board remanded the Veteran's claims for further development.  The Board directed the AOJ to obtain the Veteran's service personnel and service treatment records for his period of service in the U.S. Navy from February 1974 to March 1976.  The AOJ was directed to notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records could not be obtained.  The AOJ was also directed to obtain Social Security Administration (SSA) records, VA treatment records since August 2010, and a January 2006 MRI report.  The AOJ was also to consider medical records and a chest X-ray report contained in compact discs (CD) submitted by the Veteran in July 2012.  

As reflected in the April 2015 SSOC, the AOJ obtained the Veteran's SSA records, VA treatment records since August 2010, and the January 2006 MRI report.  No further action to ensure compliance with those specific remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In compliance with the remand directive to obtain additional service personnel and treatment records, the AOJ contacted the National Personnel Records Center (NPRC) in June 2013.  In a response received that same month, NPRC indicated that all available service personnel records were mailed.  NPRC indicated that all available service treatment records were also mailed and no additional service treatment records were at code 13.  NPRC also indicated that they had no information as to where the additional service treatment records are presently or even if they still exist.  In July 2013, the AOJ received the Veteran's service personnel records and additional service treatment records.  The service treatment records only included the Veteran's June 1973 U.S. Navy enlistment examination.  The AOJ did not notify the Veteran that a complete copy of his service treatment records from his period of service from February 1974 to March 1976 were incomplete, in accordance with 38 C.F.R. § 3.159(e).  

On remand, the AOJ should make a final attempt to locate the Veteran's missing service treatment records.  If it is determined that no additional service record exist, then the AOJ must prepare a memorandum of unavailability following the procedures outlined in 38 C.F.R. § 3.159(e).

In the May 2013 remand, the AOJ was also directed to consider the medical records and a chest X-ray report that were on the two CDs submitted by the Veteran in July 2012.  These records are not listed as 'evidence' in the March 2015 SSOC and thus; it is unclear as to whether the AOJ has considered them.  The Board also observes that the electronic record contains a February 19, 2014, VCIP Unscannable Documents Placeholder which indicates that a CD could not be scanned because it was cracked.  The Placeholder does not identify the CD contents and it is unclear as to whether this is one of the two CDs submitted by the Veteran.  On remand, the AOJ is asked to clarify the source of the damaged CD.  In addition, the Veteran should be asked to identify the contents of the two CDs that he submitted in July 2012.  If the records identified are not already associated with the file, the Veteran should then be given another opportunity to submit that evidence.  

The Veteran should also be given another opportunity to identify any outstanding evidence or records related to his claimed disabilities.  All identified records should be obtained for consideration.

Finally, the Veteran was afforded a VA examination in June 2010.  A VA examiner provided diagnoses of nonfunctioning micro pituitary adenoma and emphysema.  The examiner indicated that the microadenoma of the pituitary and emphysema were both less likely than not due to military service, to include as a result of asbestosis exposure.  However, she did not address the Veteran's contention as to in-service lead paint exposure.  Thus, the opinion is inadequate and the Veteran should be afforded a VA examination to determine his claimed brain and lung disabilities are related to military service, to include lead paint exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any service records in his possession and advise him of alternative sources of information which may substantiate his claims.

2.  Contact all appropriate repositories of records (e.g., NPRC, the Navy Personnel Command, or the Veteran's former reserve unit), and obtain complete copies of the Veteran's service treatment records for the period of active duty from February 1974 to March 1976.  If it is reasonably certain that the records do not exist or further attempts to obtain the records would be futile, prepare a memorandum of unavailability following the procedures outlined in 38 C.F.R. § 3.159(e).  

3.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed brain and lung disorders.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  In addition, obtain all relevant VA treatment records dated from April 2015 to the present.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ is to clarify the source of the damaged CD referenced in the February 19, 2014, VCIP Unscannable Documents Placeholder.  If the damaged CD is one of the two CDs that the Veteran submitted in July 2012, he should be given another opportunity to submit that evidence, preferably in paper form.

If the evidence contained in the CDs submitted by the Veteran in July 2012 is not currently associated with his claims file, contact the Veteran and ask that he identify the contents of the two CDs that he submitted and invite him to re- submit such evidence, preferably in paper form.

5.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his brain tumor and lung disability.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should indicate all diagnoses referable to a brain tumor and to a lung disability.  

For each diagnosis, to include the June 2010 diagnoses of nonfunctioning micro pituitary adenoma and emphysema, the VA examiner should offer an opinion as to whether it is at least as likely as not related to his military service.  In offering this impression, the VA examiner must also specifically address whether any identified diagnosis is related to in-service exposure to asbestos and/or lead paint.

The examiner is advised that the Veteran credibly asserts that his duties as a boatman's mate aboard his ship included scraping lead paint off of pipes and rewashing them with lead paint.   

The examiner must set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the claimed brained and lung disorders.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit sought remains denied, the AOJ should issue an SSOC that identifies the evidence considered, and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




